DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.313
	The Office issued a Notice of Allowance for the Application on September 29, 2021.  Thereafter, Applicant discovered an error in the initially filed Application Data Sheet (ADS) with respect to the name of the third listed inventor, Christina Tsz Ling Leung.  See ADS of August 7, 2018 and ADS of April 6, 2022.  To remedy the error, the Applicant on April 6, 2022 filed the following: a Rule 313(c)(2) petition to withdraw the application from issue; a Request for Continued Examination; and an Application Data Sheet, which correctly listed the name of the third inventor.  The Office granted the petition to withdraw the application from issue on May 16, 2022, thus allowing for this continued examination.
Scope of Continued Examination
	The scope of this continued examination is framed by the MPEP, which states, “A claim noted as allowable shall thereafter be rejected only with the approval of the primary examiner. Great care should be exercised in authorizing such rejection.”  See MPEP § 1308.01.  Accordingly, the Examiner is confining this continued examination to a search of the prior art with respect to the correctly named inventor, Christina Tsz Ling Leung, to discover any references that are relevant as prior art under § 102 and to assess the presence of any double patenting issues.  The updated search with the correct name of the inventor failed to produce any evidence that would bar a notice of allowance.  The justification for this Notice of Allowance as detailed below is the same as presented in the Notice of Allowance of September 29, 2021.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior art references identified by the Examiner are “Sun” (US 2010/0037059), “LaFever” (US 2015/0128285), “Moran” (US 2007/0157315), “Hartsook” (US 9,304,980), and “Kozakura” (US 2017/0109535).  Sun discloses a method and system for identifying a source of a copied video work by obtaining some portions of a reference video work, collecting some portions of a suspect video work, and matching the video reference frames of the suspect work with the reference work to detect forensic marks in the suspect work to assess whether the suspect work has been illegitimately copied.  LaFever discloses personally identifiable information (PII) within a system that manages data with increased privacy, anonymity, and security, thereby facilitating the availability of more qualified and accurate information.  Moran discloses an intrusion detection system that compares true age data to age-related information in a copied file to identify a file creation period.  Hartsook discloses a system that determines the version of a software file by matching contents of a file or a digest of the file against reference data in a reference library.  Kozakura discloses a system to investigate data leakage where the contents of a document are changed to enable an investigation of the leaked original to be identified by searching for features extracted from the document. 
What is missing from the prior art are methods with the following characteristics.  
A first method determines a source for data found in a wild (i.e., leaked file) that comprises a plurality of records.  The first method further comprises identifying a field with person age information on the wild file records, and applying a recognition process to the wild file records, wherein personally identifiable information (PII) from the wild file records is matched against corresponding fields in a data owner's master file to append true person age data to the wild file records.  A comparison is made of the true person age data to the person age information from the wild file records to determine a wild file creation period.  In a master database of all source data files transmitted over a file retention period, only those data files sent during the wild file creation period are selected to compare only the selected data files to the records in the wild file to determine if the wild file matches any of the selected data files.  A guilt score for the wild file is generated that represents its strength of association with the corresponding data file.
A second method determines a source for data found in a wild (i.e., leaked) file.  The second method further comprises identifying in the wild file a field comprising person age information, and in a master database of all data files transmitted over a file retention period, selecting only those data files sent during the period the wild file was created based on the person age information.  A comparison is made of only the selected data files to the records in the wild file to determine if the wild file matches any of the selected data files.  A measure of association between the wild file and a potential source file is then generated.
A third method determines the age of a wild (i.e., leaked) file by using a plurality of data files, wherein each of the wild file and data files comprise a plurality of records pertaining to individuals and each record comprises a plurality of fields.  The third method further comprises comparing the records of the wild file to the records of each of the plurality of data files to identify any records in the wild file that are found in at least one of the plurality of data files but not all of the plurality of data files, and applying a recognition process to the records in the wild file, wherein personally identifiable information (PII) from the records in the wild file is used to find a date of birth related to each of the records in the wild file.  For each of the plurality of data files that contains a record that is missing from the wild file, the age of the wild file that is older than such data file is determined, and for each of the plurality of data files that do not contain a record that is present in the wild file, determining that the age of the wild file is younger than such data file.
A fourth method determines the age of a wild (i.e., leaked) file, wherein the wild file comprises a plurality of records pertaining to individuals and each record comprises a plurality of fields.  The fourth method further comprises applying a recognition process to the records in the wild file, wherein personally identifiable information (PII) from the records in the wild file is used to find a date of birth related to each of the records in the wild file and appending the date of birth to each of the records in the wild file.  A10fter applying the recognition process, the records in the wild file are sorted according to date of birth, the records with the most recent date of birth are identified, and a set age is added to the date of birth to calculate the age of the wild file.
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in independent claims 1, 11, 15 and 16.  Therefore, claims 1, 11, 15, and 16 are deemed allowable over the prior art of record.  The dependent claims that further limit the independent claims are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491